Citation Nr: 1452030	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-22 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA nonservice-connected pension benefits in the amount of $10,696.00, to include whether the debt was validly created.



REPRESENTATION

Appellant represented by:	Kristen Vanderkooi, Attorney



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to February 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision by the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin, on behalf of the Regional Office in Chicago, Illinois (RO).

The Board notes that, although the original debt was found to be $15,289.00, the June 2012 Statement of the Case reflects that the Veteran did not cash all of the checks that were issued to him by VA, and returned checks totaling $4860.00.  Accordingly, the amount of the debt as noted on the cover page of this decision reflects those returned checks, and is reduced to $10,969.00.


FINDINGS OF FACT

1.  The Veteran's indebtedness in the amount of $10,969.00 was validly created.

2.  The Veteran is not shown to have committed fraud, misrepresentation, or bad faith in the creation of the overpayment.

3.  The Veteran was in receipt of nonservice-connected pension income from May 1, 2009, based upon Social Security Administration (SSA) disability benefits, as well as medical expenses; in May 2011, the Veteran reported that he was no longer receiving unreimbursed medical expenses as of May 1, 2010, and that he began receving additional income in the amount of $832.00 per month effective May 1, 2010.  The Veteran did not timely notify VA of the change in his income status; thus, the creation of the debt was primarily due to fault on the part of the Veteran.

4.  Withholding of benefits or recovery would not nullify the objective for which benefits were intended, and the Veteran would be unjustly enriched if the benefits were not recovered, since failure to make restitution would result in unfair gain to the Veteran.

5.  Recovery of this overpayment will not subject him to undue hardship sufficient to warrant a waiver of the debt.


CONCLUSIONS OF LAW

1.  The overpayment of nonservice-connected pension benefits, in the amount of $10,969.00, was validly created.  38 U.S.C.A. § 5112(b) (West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.277, 3.660 (2014). 

2.  The criteria for waiver of recovery of the overpayment of VA nonservice-connected disability pension benefits, in the calculated amount of $10,969.00, have not been met.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.965(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  However, the Board notes that the notice and duty to assist provisions do not apply to claims for waiver of recovery of overpayments.  See Barger v. Principi, 16 Vet. App. 132 (2002).

The Veteran requests that a waiver of the overpayment of his VA nonservice-connected pension benefits be granted based upon financial hardship.

By an August 2009 rating decision, entitlement to nonservice-connected pension benefits was granted effective May 1, 2009 based on the Veteran's reported $1000.00 net worth (based upon cash in the bank), the Veteran's SSA benefits, his retirement income, his spouse's income, and the medical expenses incurred by himself and his spouse.  In a September 2009 letter, the RO notified the Veteran that there were conflicting reports of the interest income received by his spouse, and requested clarification.  The Veteran's spouse responded that she did not receive any interest income, and that she was not sure where the Veteran came up with that information.

In an August 2010 Improved Pension Eligibility Verification Report (EVR), the Veteran reported that he was married and living with his spouse with no dependent children.  He indicated that he received care from an in-home healthcare provider and that Medicaid did not cover all or part or his nursing fees.  He denied that he or his spouse received any wages or that either were employed in the prior 12 months.  He also denied receiving any other VA benefits.  He identified income including SSA income for himself and his wife (which began in July 2009), retirement pension income, and cash in non-interest bearing accounts.  He denied any change in income during the prior 12 months.  In an August 2010 medical expense report (MER), the Veteran reported medical expenses totaling $25,704 from January 2010 to December 2010.

In a March 2011 letter, the Pension Management Center notified the Veteran that entitlement to nonservice-connected disability pension benefits were granted, effective May 1, 2009, payable from June 1, 2009, and explained the breakdown of his income and exclusions which were used to determine the amount of his nonservice-connected pension payments.  The notice informed the Veteran that he must provide evidence of changes in income and paid unreimbursed medical expenses for the period of May 1, 2009 through May 31, 2010 before January 1, 2012, and that he must provide evidence of changes in income or unreiumbursed medical expenses for the period of January 1, 2010 through December 31, 2010 before January 1, 2012.  

In May 2011, the Veteran notified VA that he was no longer incurring unreimbursed medical expenses for in-home health care, and that those expenses were terminated effective May 1, 2010.  The Veteran also stated that he wished to notify VA that he was awarded benefits under the Black Lung Benefits Act in the amount of $832.00 per month, effective May 1, 2010.  He stated that he wished for his nonservice-connected pension benefits to be suspended based upon these changes in his monthly expenses to avoid overpayment.  He submitted an updated EVR and MER reflecting these reported changes.

In an October 2011 letter, the Pension Management Center notified the Veteran that his nonservice-connected pension payments would be stopped, effective June 1, 2010, as the Veteran's reported income exceeded the maximum income limit for a married veteran with a spouse.  The letter explained that the amount of the medical deduction would be reduced based upon the new evidence of reduced expenses, and that the amount of his income would be increased.  The letter informed the Veteran that this change in expenses would result in an overpayment to him, and that he would be responsible for reimbursing VA for the amount that he was overpaid.  

In a November 2011 letter, the Veteran was advised that he was overpaid in the amount of $ 15,829.00.  In December 2011, the Veteran submitted a waiver request.  He stated that he advised Addus Healthcare, the service which was providing in-home nursing care, that he was awarded Black Lung benefits and that he would no longer be eligible for his nonservice-connected pension benefits, but that Addus kept fighting VA because they wanted their money.  He indicated that he believed that Addus was at fault for the overpayment.  He acknowledged that he was aware that he was not entitled to the nonservice-connected pension benefits when he was receiving them.  He noted that he did not cash the checks and would be happy to send them back.  He also reported that he did not have $16,000, and that he was not at fault for the overpayment.

Along with his waiver request, the Veteran submitted a Financial Status Report (FSR).  The FSR reflects that the Veteran and his spouse had income of $3139.00 and monthly expenses of $3244.42, which paid for food, utilities and heat, living expenses, and payment of debts.  He identified assets totaling $9,500.00, which included two vehicles which were not valued, $9,000.00 cash in the bank, and $500.00 cash on hand.

In a March 2012 decision, the Committee on Waivers denied the Veteran's waiver request.  The decision noted that the debt period was from August 1, 2009 through September 30, 2011, and that the debt was due to the Veteran's reduced medical expenses and increased income of Black Lung benefits.  The Committee noted that the Veteran's monthly expenses exceed his monthly income by $47, but that reducing his food, phone, and car payments would allow him to repay his debt without financial hardship.  The Committed acknowledged that there was no fraud, misrepresentation, or bad faith on the Veteran's behalf, but that he was at fault in the creation of the debt because he failed to timely report his decreased medical expenses and increased income.  The Committee further found that the Veteran was unjustly enriched at the Government's expense, and that repaying his debt would not result in financial hardship.  Last, the Committee concluded that repaying the debt would not defeat the purpose of the VA pension benefit.

In a May 2012 notice of disagreement, the Veteran reported that he returned the uncashed VA pension checks, and stated that repayment of the remainder of the debt would result in undue hardship.  A June 2012 Statement of the Case acknowledged the returned checks in the amount of $4,860.00, and that the remaining balance due to VA was reduced to $10,969.00.  In an August 2012 substantive appeal, the Veteran reported that he informed Addus Healthcare that he was granted Black Lung benefits, and that Addus Healthcare filed the claim for pension.  Thus, the Veteran argues that Addus Healthcare failed to report the change in income status in a timely manner.  He also requested a waiver due to financial hardship.

I.  Validity of the Debt

The purpose of VA pension benefits is to provide a subsistence income for veterans of a period of war who are totally disabled, and who are otherwise unable to maintain a basic, minimal income level.  Pension benefits are based upon total family income and the amount of pension benefits is adjusted based upon the number of dependents the veteran supports.  Recipients of pension income are required to report any changes in income and number or status of their dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522 (West 2002).  The notice must be made when the recipient acquires knowledge that he will begin to receive additional income.  38 C.F.R. § 3.660(a)(1) (2014). 

In determining income for the purposes of nonservice-connected pension benefits, payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded by 38 C.F.R. § 3.272 (2014).  See 38 C.F.R. § 3.271(a) (2014).  Income from SSA and amounts recovered under the Black Lung Benefits Act are not specifically excluded under 38 C.F.R. § 3.272.  The rate at which a veteran may be paid pension is reduced by the amount of that veteran's countable annual income.  38 C.F.R. § 3.23 (2014). 

The Veteran was notified in an August 2009 rating decision, a September 2009 letter, and a March 2011 letter that his nonservice-connected pension benefits were predicated upon his income.  The record reflects that the Veteran began receiving additional income on May 1, 2010, and that his medical expenses substantially decreased at that same time, as he was no longer eligible to receive in-home nursing care.  However, the Veteran did not report this change in income status until May 2011.  Thus, the Veteran was overpaid his nonservice-connected disability pension benefits beginning on May 1, 2010.  Accordingly, the Board finds that the overpayment at issue in this case was properly created, and is a valid debt.  Narron v. West, 13 Vet. App. 223 (1999). 

II.  Waiver of Overpayment

Once it is determined that the overpayment was validly created, but before moving on to the matter of waiver of the charged overpayment, if there is a finding of fraud, misrepresentation, or bad faith by the debtor in the creation of the overpayment, then waiver of the overpayment is automatically precluded, and further analysis is not warranted.  See 38 C.F.R. §§ 1.962, 1.963, 1.965(b).

The evidence of record does not demonstrate any bad faith, fraud, or misrepresentation by the Veteran.  See 38 U.S.C.A. § 5302(b); 38 C.F.R. § 1.965(a).  The Veteran voluntarily reported his increased income and reduced medical expenses, although late, and stated his belief that Addus Healthcare should have notified VA of his increased income.  The Board finds no evidence of bad faith, fraud, or misrepresentation by the Veteran.

After it has been determined that the debt is valid and that fraud, misrepresentation and/or bad faith had no part in its creation, VA must then consider whether collection of the debt would be against equity and good conscience.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government.  See 38 C.F.R. § 1.965.

In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) Fault of the debtor - where actions of the debtors contribute to the creation of the debt; (2) Balancing of faults - weighing fault of the debtor vs. the fault of the VA; (3) Undue Hardship - whether collection would deprive the debtor or family of basic necessities; (4) Defeat the purpose - whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) Unjust enrichment - failure to make restitution would result in unfair gain to the debtor; (6) Changing position to one's detriment - reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 C.F.R. § 1.965.

The Board finds that the evidence of record demonstrates that recovery of the overpayment would not be against equity and good conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. § 1.965(b).

A person who is a recipient of VA pension benefits must notify VA of all circumstances that will affect his entitlement to receive the benefit being paid.  38 U.S.C.A. § 1506(3) (West 2002); 38 C.F.R. §§ 3.277 , 3.652 (2014).  Here, the creation of the overpayment was the Veteran's fault because he did not comply with his regulatory duty to report his increased income and reduced medical expenses and continued to receive benefits to which he was not legally entitled.  The Board acknowledges the Veteran's statement that he informed Addus Healthcare of his increased income and his belief that Addus Healthcare was at fault for failing to inform VA in a timely manner.  However, the Veteran was the one who applied for and the one entitled to receipt of the nonserivce-connected pension benefits.  As such, it was his obligation to report changes in income, and he was notified of this fact by VA.  Accordingly, the Veteran's notice of the change in income status to Addus Healthcare does not change his responsibility to notify VA of those changes, and there is nothing in the record which would create an obligation on the part of Addus Healthcare to notify VA of any change in the Veteran's income or expenses.  Accordingly, the Board finds that the Veteran is at fault in the creation of the debt.

Regarding the balancing of faults, the Board finds that VA is not at fault in the creation of the overpayment because it notified the Veteran that the amount of his benefits may be reduced depending upon his income.  Following the Veteran's award of nonservice-connected pension benefits in August 2009, VA sent the Veteran a September 2009 letter in an attempt to clarify the Veteran's reported income in order to determine the proper pension amount.  In a March 2011 letter, VA notified the Veteran that he was responsible for reporting changes in income.  As VA made various attempts to clarify the Veteran's income and also notified him of his responsibility to report changes in income, the Board concludes that there was no fault on the part of VA in the creation of the overpayment.

With respect to whether recovery of the overpayment would result in undue financial hardship, a finding of financial hardship is justified if the collection of the indebtedness would deprive the Veteran of food, clothing, shelter, or other basic necessities.  The Veteran alleges that he will endure financial hardship if required to repay the overpayment.  A review of the Veteran's January 2012 FSR shows that his monthly expenses exceed his monthly income by $97.42 (it is noted that the Veteran improperly added his monthly income to total $3139.00, but the reported income amounts actually totals $3147.00).  However, the Veteran's monthly expense of $101 for cable television is not a basic necessity.  Moreover, $700 per month for food for the Veteran and his spouse and $236 for a phone seem excessive in light of providing for the basic necessities.  Further, the Veteran has reported a substantial amount of cash in the bank, as his FSR reflects $9000.00 in the bank and $500.00 cash on hand.  Ultimately, the Board does not find that the Veteran's financial situation as shown in the January 2012 FSR reflects that the Veteran would suffer undue financial hardship and would be deprived of food, clothing, shelter, or other basic necessities if he were required to repay the amount of his overpayment.

Regarding the element of defeating the purpose of the intended benefit, the purpose of VA pension benefits is to provide a subsistence income for veterans of a period of war who are totally disabled, and who are otherwise unable to maintain a basic, minimal income level.  The record reflects that the Veteran is no longer eligible for pension benefits because his countable income exceeds the maximum allowable pension rate.  Therefore, recovery of the overpayment would not defeat the purpose of the intended benefit because the Veteran is currently able to maintain a basic minimal income level.

The Board further concludes that failure to make restitution of the overpayment would result in unjust enrichment to the Veteran.  In effect, a waiver of this overpayment would allow the Veteran to realize a gain (receipt of additional pension benefits paid which he was not entitled to based on income limitations) based on his failure to timely notify VA of a change in his countable income.

The Board also has considered the factor of whether the Veteran's reliance on the benefits caused him to change his position to his detriment.  The record does not reflect that the Veteran relied on the pension benefits to pay his monthly bills, as he had income which exceeded the applicable limit.  Indeed, he did not cash a portion of his pension checks.  He was able to save a sizeable amount in his bank account.  As such, the Board finds that the record does not demonstrate reliance on the pension benefits such that he changed his position to his detriment.  

In weighing all the factors considered above based on the entire circumstances of this case, the Board concludes that a preponderance of those factors is against waiver of recovery.  The Board finds that the Government's right to full restitution of the overpayment should not be moderated.  Accordingly, the Board finds that recovery of the overpayment of $10,969.00 is not against equity and good conscience, and waiver of recovery of the overpayment is denied.



ORDER


Waiver of recovery of overpayment of nonservice-connected pension, in the amount of $10,969.00, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


